Exhibit 10.1

KARYOPHARM THERAPEUTICS INC.

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
agreement date set forth below (the “Agreement Date”) between Karyopharm
Therapeutics Inc. (the “Company”), a Delaware corporation, and the participant
set forth below (the “Participant”) pursuant to the Company’s 2013 Stock
Incentive Plan. The terms and conditions attached hereto are also a part hereof.

Notice of Grant

 

I. Agreement Date

 

Date:   

 

II. Participant Information

 

Participant:    Participant Address:   

 

III. Grant Information

 

Grant Date:    Number of Restricted Stock Units:   

 

IV. Vesting Table

 

Vesting Date

  

Number of Restricted Stock Units that Vest

     

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

KARYOPHARM THERAPEUTICS INC.      PARTICIPANT

 

    

 

Name:

Title:

     Name:



--------------------------------------------------------------------------------

KARYOPHARM THERAPEUTICS INC.

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

  1. Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award (the “Award”) with respect to the number
of restricted shares units (the “RSUs”) set forth in the Notice of Grant that
forms part of this Agreement (the “Notice of Grant”). Each RSU represents the
right to receive one share of common stock, $0.0001 par value per share, of the
Company (the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.

 

  2. Vesting.

The RSUs shall vest in accordance with the vesting table set forth in the Notice
of Grant (the “Vesting Table”). Upon the vesting of the RSU, the Company will
deliver to the Participant, for each RSU that becomes vested, one share of
Common Stock, subject to the payment of any taxes pursuant to Section 7. The
Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such date.

 

  3. Forfeiture of Unvested RSUs Upon Cessation of Service.

(a) Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant ceases to perform services to the Company for any reason or no
reason, with or without Cause (as defined in the Plan), all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall be deemed to include service with such subsidiary.

(b) In the event that the Participant’s employment is terminated by the Company
without Cause before the First Vesting Date (as defined in the Notice of Grant),
the number of RSUs that would have vested on the First Vesting Date shall
immediately vest in full on the Participant’s date of termination. In the event
that the Participant’s employment is terminated by the Company without Cause
after the First Vesting Date but before the Second Vesting Date (as defined in
the Notice of Grant), fifty percent (50%) of the RSUs that would have vested on
the Second Vesting Date shall immediately vest in full on the Participant’s date



--------------------------------------------------------------------------------

of termination. Upon the vesting of the RSUs as described in this Section 3(b),
the Company will deliver to the Participant, for each RSU that becomes vested,
one share of Common Stock, subject to the payment of any taxes pursuant to
Section 7. The Common Stock will be delivered to the Participant as soon as
practicable following the Participant’s date of termination, but in any event
within 30 days of such date.

 

  4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

 

  5. Rights as a Shareholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.

 

  6. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan (including the
provisions relating to amendments to the Plan), a copy of which is furnished to
the Participant with this Agreement.

 

  7. Tax Matters.

(a) Acknowledgments; No Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the Award, and the Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to the tax consequences relating to the RSUs. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the RSUs. The Participant
acknowledges that no election under Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), is available with respect to RSUs.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any U.S. federal, state or local taxes, any non-U.S. taxes or other taxes of any
kind required by law to be withheld with respect to the vesting of the RSUs. At
such time as the Participant is not aware of any material nonpublic information
about the Company or the Common Stock, the Participant shall execute the
instructions set forth in Schedule A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation. If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company. The
Company shall not

 

- 2 -



--------------------------------------------------------------------------------

deliver any shares of Common Stock to the Participant until it is satisfied that
all required withholdings have been made. If the Participant provides services
to a subsidiary of the Company, any references in this Section 7 and Schedule A
to the Company shall be deemed to also refer to such subsidiary.

 

  8. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee of the Company’s Board of Directors shall have all of the authority
and discretion, and shall be subject to all of the protections, provided for in
the Plan. All decisions and actions by the Compensation Committee with respect
to this Agreement shall be made in the Compensation Committee’s discretion and
shall be final and binding on the Participant.

(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c) Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Code and the
Treasury Regulations issued thereunder (“Section 409A”). The delivery of shares
of Common Stock on the vesting of the RSUs may not be accelerated or deferred
unless permitted or required by Section 409A.

(d) Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, his or
her employer or contracting party and the Company for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all RSUs awarded, cancelled, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”). The Participant understands that Personal Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting his or
her local human resources representative. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Common Stock acquired

 

- 3 -



--------------------------------------------------------------------------------

upon vesting of the RSUs or in connection with the Participant’s execution of
the Automatic Sale Instructions and the sale of the Participant’s Common Stock
pursuant to Schedule A. The Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative. For purposes of this
Section 8(d), if the Participant provides services to a subsidiary of the
Company, any references in this Section 8(d) to the Company shall be deemed to
also refer to such subsidiary.

(e) Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has received and read a copy of the Plan;
(iii) has been represented in the preparation, negotiation and execution of this
Agreement by legal counsel of the Participant’s own choice or has voluntarily
declined to seek such counsel; (iv) understands and agrees to comply with the
terms and consequences of this Agreement and the Plan; and (v) is fully aware of
the legal and binding effect of this Agreement.

(f) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 

- 4 -



--------------------------------------------------------------------------------

Schedule A

Automatic Sale Instructions

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

(a) Upon any vesting of RSUs pursuant to Section 2 hereof, the Company shall
sell, or arrange for the sale of, such number of shares of Common Stock issuable
with respect to the RSUs that vest pursuant to Section 2 as is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding obligations with respect to the income recognized by the Participant
upon the vesting of the RSUs (based on minimum statutory withholding rates for
all tax purposes, including payroll and social security taxes, that are
applicable to such income) (an “Automatic Tax Sale”), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.

(b) The Participant hereby appoints the General Counsel of the Company as his
attorney-in-fact to sell the Participant’s Common Stock in accordance with this
Schedule A. The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the shares pursuant to this Schedule A. If the Company does not have
a General Counsel immediately prior to an Automatic Tax Sale, then the
Participant hereby appoints the Company’s principal financial officer as his
attorney-in-fact to sell the Participant’s Common Stock in accordance with this
Schedule A.

(c) The Participant represents to the Company that, as of the date hereof, he or
she is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement,
including this Schedule A, to constitute a “binding contract” relating to the
sale of Common Stock, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

PARTICIPANT  

 

Name:

Date: